Citation Nr: 0125515	
Decision Date: 10/30/01    Archive Date: 11/05/01

DOCKET NO.  00-11 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether the appellant may be recognized as the veteran's 
surviving spouse for purposes of receiving dependency and 
indemnity compensation (DIC) benefits.  


REPRESENTATION

Appellant represented by:	Nancy Barrasse-Soliman, 
Attorney


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from June 1959 to May 1967; 
he died in September 1997.  The appellant was married to the 
veteran at one time.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating action of the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran and the appellant were married in 1959 and 
divorced in 1984.  

2.  The appellant was not legally married to the veteran at 
the time of his death in 1997.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
surviving spouse of the veteran for VA purposes are not met.  
38 U.S.C.A. §§ 101, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.1, 3.50, 3.51, 3.54 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she is entitled to DIC benefits 
because she was married to the veteran for a long period of 
time and only divorced him because he was abusive to her and 
their children.  

Evidence of record includes a certificate of marriage which 
shows that the appellant and veteran were married in November 
1959.  A divorce decree shows that the appellant and veteran 
were divorced in June 1984.  The appellant has also submitted 
evidence and testified in support of her contention that the 
veteran was abusive to her during their marriage.  

DIC benefits under 38 U.S.C.A. §§ 1310, 1318 (West 1991) are 
payable to a "surviving spouse."  The provisions which 
define "surviving spouse" require that a claimant be the 
spouse of the veteran at the time of death and one who lived 
with the veteran continuously from the date of marriage to 
the date the veteran died, except where there was a 
separation that was due to the misconduct of, or procured by, 
the veteran without the fault of the spouse.  38 U.S.C.A. § 
101(3); 38 C.F.R. § 3.50(b) (2001).

The appellant does not dispute the fact that she divorced the 
veteran in 1984 and was not living with him at the time of 
his death in September 1997.  There is no allegation that she 
was holding herself out to be his spouse at the time of 
death.  Consequently, as the appellant was not married to the 
veteran at the time of his death, she was not the "surviving 
spouse" of the veteran for VA purposes as defined by statute 
and regulation, and is therefore not entitled to DIC 
benefits.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).  

In written statements and in August 2001 hearing testimony, 
the appellant contends that she divorced the veteran because 
he was abusive, due, in part, to his service-connected 
psychiatric disorder.  She also testified that the veteran 
withheld vital financial information from her during the 
divorce proceedings.  In essence, the appellant maintains 
that she divorced the veteran because of his misconduct and 
she should still be recognized by VA as his surviving spouse.  

There is no exception to the requirement that the marriage be 
in effect at the time of death.  Although applicable law 
provides for an exception if there was a separation due to 
the misconduct of, or procured by, the veteran without the 
fault of the spouse, this provision nevertheless requires the 
existence of a marriage between veteran and spouse at the 
time of the veteran's death.  An inquiry into the causes for 
a separation between a veteran and spouse is only relevant if 
they were separated, but still legally married, at the time 
of the veteran's death.  38 C.F.R. §§ 3.50, 3.53.

The Board sympathizes with the reasons given by the appellant 
for seeking a divorce from the veteran; however, the Board is 
bound by the law and regulations in effects.  In cases such 
as this, where the law is dispositive, the claim should be 
denied because of the absence of legal merit.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  Accordingly, the claim is 
denied. 

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), was signed into law.  
38 U.S.C.A. § 5100 et. seq. (West Supp. 2001).  There have 
also been final regulations promulgated to implement the new 
law.  See 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  
The VCAA and regulations significantly add to and amend the 
statutory law concerning VA's duty to assist a claimant when 
processing claims for VA benefits.  In a case such as this, 
however, where the law and not the evidence is dispositive, 
the Board finds that a remand to consider application of the 
VCAA and the regulations would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant.  Sabonis.  The pertinent fact, that the 
veteran and appellant were not married at the time of the 
veteran's death, is not in dispute and there is no evidence 
which could be obtained to substantiate the appellant's 
claim. 


ORDER

As the appellant cannot be legally recognized as the 
surviving spouse of the veteran for purposes of receiving 
DIC, the appeal is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

